

117 HR 347 IH: Presidential Tax Transparency Act
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 347IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Ms. Eshoo (for herself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to require the disclosure of tax returns of Presidents and Vice Presidents and certain candidates for President and Vice President, and for other purposes.1.Short titleThis Act may be cited as the Presidential Tax Transparency Act. 2.Presidential and Vice Presidential tax transparency(a)DefinitionsIn this section—(1)The term covered candidate means a candidate of a major party in a general election for the office of President or Vice President.(2)The term major party has the meaning given the term in section 9002 of the Internal Revenue Code of 1986.(3)The term income tax return means, with respect to an individual, any return (as such term is defined in section 6103(b)(1) of the Internal Revenue Code of 1986, except that such term shall not include declarations of estimated tax) of—(A)such individual, other than information returns issued to persons other than such individual; or(B)of any corporation, partnership, or trust in which such individual holds, directly or indirectly, a significant interest as the sole or principal owner or the sole or principal beneficial owner (as such terms are defined in regulations prescribed by the Secretary of the Treasury or his delegate). (4)The term Secretary means the Secretary of the Treasury or the delegate of the Secretary.(b)Disclosure(1)In general(A)Candidates for President and Vice PresidentNot later than the date that is 15 days after the date on which an individual becomes a covered candidate, the individual shall submit to the Federal Election Commission a copy of the individual’s income tax returns for the 10 most recent taxable years for which a return has been filed with the Internal Revenue Service.(B)President and Vice PresidentWith respect to an individual who is the President or Vice President, not later than the due date for the return of tax for each taxable year, such individual shall submit to the Federal Election Commission a copy of the individual’s income tax returns for the taxable year and for the 9 preceding taxable years.(C)Transition rule for sitting Presidents and Vice PresidentsNot later than the date that is 30 days after the date of enactment of this section, an individual who is the President or Vice President on such date of enactment shall submit to the Federal Election Commission a copy of the income tax returns for the 10 most recent taxable years for which a return has been filed with the Internal Revenue Service.(2)Failure to discloseIf any requirement under paragraph (1) to submit an income tax return is not met, the chairman of the Federal Election Commission shall submit to the Secretary a written request that the Secretary provide the Federal Election Commission with the income tax return.(3)Publicly availableThe chairman of the Federal Election Commission shall make publicly available each income tax return submitted under paragraph (1) in the same manner as a return provided under section 6103(l)(23) of the Internal Revenue Code of 1986 (as added by this section).(4)Treatment as a report under the Federal Election Campaign Act of 1971For purposes of the Federal Election Campaign Act of 1971, any income tax return submitted under paragraph (1) or provided under section 6103(l)(23) of the Internal Revenue Code of 1986 (as added by this section) shall, after redaction under paragraph (3) or subparagraph (B)(ii) of such section, be treated as a report filed under the Federal Election Campaign Act of 1971.(c)Disclosure of returns of Presidents and Vice Presidents and certain candidates for President and Vice President(1)In generalSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(23)Disclosure of return information of Presidents and Vice Presidents and certain candidates for President and Vice President(A)In generalUpon written request by the chairman of the Federal Election Commission under section 2(b)(2) of the Presidential Tax Transparency Act, not later than the date that is 15 days after the date of such request, the Secretary shall provide copies of any return which is so requested to officers and employees of the Federal Election Commission whose official duties include disclosure or redaction of such return under this paragraph.(B)Disclosure to the public(i)In generalThe chairman of the Federal Election Commission shall make publicly available any return which is provided under subparagraph (A).(ii)Redaction of certain informationBefore making publicly available under clause (i) any return, the chairman of the Federal Election Commission shall redact such information as the Federal Election Commission and the Secretary jointly determine is necessary for protecting against identity theft, such as social security numbers..(2)Conforming amendmentsSection 6103(p)(4) of such Code is amended—(A)in the matter preceding subparagraph (A) by striking or (22) and inserting (22), or (23); and(B)in subparagraph (F)(ii) by striking or (22), and inserting (22), or (23).(3)Effective dateThe amendments made by this subsection shall apply to disclosures made on or after the date of enactment of this Act.